DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Examiner acknowledges applicants’ reply dated July 6, 2021, including arguments and amendments.

	Claims 1 – 3, 5, 7, 9, 11, 13 – 15, and 18 – 22 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 3, 5, 7, 9, 11, 13, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky, et al., U.S. PG-Pub. No. 2012/0041779 (hereafter, “Boroczky”), in view of Gillam, et al., U.S. Pat. No. 8,589,187 B2 (hereafter, “Gillam”).

As to Claim 1, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting the patient comparison metric to increase agreement between the user-inputted comparison values and comparison values computed by the patient comparison metric comparing the one or more sample patients with the query patient, wherein the [0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
repeating the automated clustering using the adjusted patient comparison metric ([0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient using the adjusted patient comparison metric produced by a last iteration of the last least one iteration ([0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features (col. 2, lines 30 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gillam before him/her, to have modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 2, Boroczky, as modified, discloses: identifying the patient cohort as at least part of a cluster containing the query patient that was generated by the last repetition of the automated clustering (Boroczky, [0033], “… the current patient case is added to the patient case group of the case groupings 32 if the user agrees that the current patient case does indeed belong with that patient case group.”).

As to Claim 3, Boroczky, as modified, discloses: wherein the displaying and receiving comprises:
(I) displaying, on the display component, information on one or more similar sample patients belonging to a cluster also containing the query patient that was generated by the most recently-performed automated clustering (Boroczky, [0043], “… the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”); or
(II) displaying, on the display component, information on one or more dissimilar sample patients not belonging to a cluster containing the query patient that was generated by Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 5, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
(I) displaying a request to rank similarity of at least one sample patient to the query patient on a quantitative ranking scale, and receiving the user inputted comparison value for the sample patient as a received similarity ranking of the sample patient on the quantitative ranking scale (Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of the two sample patients is most similar to the query patient, and receiving a user inputted comparison value as a received selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 7, Boroczky, as modified, discloses: wherein the displaying comprises:
Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features), preferably the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

As to Claim 9, Boroczky, as modified, discloses: wherein the adjusting comprises:
(I) performing a plurality of feature set adjustment iterations each including:
(1) adjusting the set of features by adding or removing a feature to produce a candidate adjusted set of features (Boroczky, [0045], “A given available feature may or may not be probative, in that it may or may not be useful for discriminating amongst patient cases of the groups 32. Then, using machine learning techniques feature selection is applied to find the probative feature set, and optionally to further find a distance or similarity metric employing the probative features.”);
(2) computing comparison values using the patient comparison metric with the candidate adjusted set of features that compare the one or more sample patients with the query patient (Boroczky, [0045], referring to finding a distance or similarity metric employing the probative features);
(3) accepting or rejecting the candidate adjusted set of features based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0045], referring to a feature not being probative), or
Boroczky, [0053], “… it is contemplated to omit the machine learning component 42 and to configure the probative features determination sub-system 12 to provide a graphical user interface that enables a physician or other human medical diagnostician, or a plurality of such physicians or other human medical diagnosticians, to select the probative features manually based on observations of the available features of the patient case groups 32.”).

As to Claim 11, Boroczky, as modified, discloses: wherein the adjusting comprises adjusting feature weights of the patient comparison metric (Boroczky, [0049], referring to the evolving weights of genes in a genetic algorithm), preferably the adjusting comprises performing a plurality of feature weight adjustment iterations each including:
(1) adjusting the patient comparison metric by increasing or decreasing the value of at least one feature weight of the patient comparison metric to produce a candidate adjusted patient comparison metric ([0029], referring to weighted combinations of probative features stored as similarity or distance metrics, such combinations being adjusted);
(2) computing comparison values using the candidate adjusted patient comparison metric that compare the one or more sample patients with the query patient (Boroczky, [0029], referring to distance and similarity metrics); and
(3) accepting or rejecting the candidate adjusted patient comparison metric based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0029], referring to the user adding, removing, or adjusting combinations).

Claim 13, Boroczky, as modified, discloses: wherein the automatic feature selection process is one of Principal Component Analysis (PCA) (Boroczky, [0053], referring to the use of principal component analysis), information gain (IG), and pairwise feature correlation.

As to Claim 20, Boroczky discloses: a patient cohort identification method performed in conjunction with a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76) and in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting at least one of the set of features and feature weights of the patient comparison metric to generate an adjusted patient comparison metric having improved agreement with the user-inputted comparison values as compared with the patient comparison metric without the adjusting ([0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
repeating the automated clustering using the adjusted patient comparison metric ([0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient as at least part of a cluster containing the query patient produced by the automated clustering repetition of a last iteration of the last least one iteration ([0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature selection process is an unsupervised feature selection process (col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”).



As to Claim 21, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
(I) displaying a request to rank similarity of a sample patient to the query patient on a quantitative ranking scale and receiving a similarity ranking of the sample patient on the quantitative ranking scale (Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of two sample patients is most similar to the query patient and receiving a selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 22, Boroczky, as modified, discloses: wherein the displaying comprises: simultaneously displaying two or more graphical modality representations in which each graphical modality representation plots the one or more sample patients and the query Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features).

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borozcky, in view of Gotz, et al., U.S. PG-Pub. No. 2014/0108379 (hereafter, “Gotz”), further in view of Gillam.

As to Claim 14, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
receiving a selection of a cluster of patients in one graphical modality representation ([0041], referring to patient case icon being dragged to a new group creation region of the GUI).

Boroczky does not appear to explicitly disclose: performing an automatic feature selection process on patient data from the patient database to select a set of features, wherein the automatic feature selection process is an unsupervised feature selection process; simultaneously displaying, on the display component, two or more graphical modality representations in which each graphical modality representation plots patients of the database against two or more coordinate features of the modality; or in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations.

Fig. 4, described at [0044] – [0046], showing a plurality of graphical representations of cohort data); and
in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations ([0045], referring to the selection, across all graphical representations, of a particular subset of patients within the cohort).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gotz before him/her, to have modified the display of Boroczky with the plurality of graphical display types from Gotz, in order to present to the user more detailed information, as suggested by Boroczky at [0040].

Boroczky, as modified by Gotz, does not appear to explicitly disclose: performing an automatic feature selection process on patient data from the patient database to select a set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing an automatic feature selection process on patient data from the patient database to select a set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature selection process is an unsupervised feature selection process (col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky, Gotz, and Gillam before him/her, to have further modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 15, Boroczky, as further modified, discloses: wherein the receiving comprises: (I) receiving the selection of the cluster of patients via the at least one user input device operating on the one graphical modality representation (Boroczky, [0041], referring to patient groupings), preferably wherein the selection comprises receiving an encirclement of the cluster of patients via the at least one user input device comprising one of a mouse, trackball, trackpad, touchscreen, or other pointing device (Boroczky, [0041], referring to dragging patient icons using e.g. a mouse); or
(II) receiving the selection of the cluster of patients from another computer program executing on the computer.

As to Claim 18, Boroczky, as further modified, discloses: receiving a selection of an update of the two or more coordinate features for one of the simultaneously displayed graphical modality representations wherein the graphical modality representation is updated to plot patients of the database against the updated two or more coordinate features of the modality (Boroczky, [0033], “… the user validation information is optionally used by a CDS update sub-system 60 to assess and optionally update the CDS database 14. For example, in one approach the current patient case along with the medical diagnosis of the user ... is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20.”).

As to Claim 19, Boroczky, as further modified, discloses: wherein the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

Response to Arguments
Applicant's arguments filed July 6, 2021, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

Applicants argue that the disclosures of Boroczky and Gillam are not able to be properly combined. Examiner respectfully disagrees.

Boroczky, at [0005] clearly identifies a need in the art for a clinician to be informed of the process and rationale by which a patient is added or omitted from a patient group, and that this need for information is the basis upon which automatic algorithms are not preferred by Boroczky. Gillam (at col. 2, lines 50 – 57) acknowledges the need for transparency in the decision-making process, specifically to provide confidence to clinicians in determining patient groupings, and uses this need as the basis upon which the process is displayed to the clinician/user.


This is the reason that these two references are properly combined. The first identifies a specific need in the art, and the second explicitly meets that specific need. The rejection to the pending claims on the basis of the combination of Boroczky and Gillam is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/            Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167